15‐3336‐pr 
Riles v. Buchanan 
                                                  
                                        UNITED STATES COURT OF APPEALS 
                                             FOR THE SECOND CIRCUIT 
 
                                                    SUMMARY ORDER 
                                                                              
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 1st day of September, two thousand sixteen. 
                     
PRESENT:  JOHN M. WALKER, JR., 
                    DENNY CHIN, 
                    RAYMOND J. LOHIER, JR., 
                                         Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
DANIEL A. RILES, JR., 
                                         Plaintiff‐Appellant, 
 
                               v.                                                       15‐3336‐pr 
                                                                                         
MARK BUCHANAN, Dir of Medical Svc, CARSON 
WRIGHT, Dr, MICHAEL BLUE, CO,                                                            
                                         Defendants‐Appellees.          *

 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 




                                                 
           *            The Clerk of Court is respectfully instructed to amend the caption as set forth 
above.  
                                                                                                

FOR PLAINTIFF‐APPELLANT:                  BENJAMIN C. JENSEN (James A. Wade, Kelly 
                                          Frye Barnett, on the brief), Robinson & Cole 
                                          LLP, Hartford, Connecticut. 
 
FOR DEFENDANTS‐APPELLEES:                 MICHAEL K. SKOLD, Assistant Attorney 
                                          General, for George Jepsen, Attorney General 
                                          of Connecticut, Hartford, Connecticut. 
 
              Appeal from the United States District Court for the District of 

Connecticut (Chatigny, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

              Plaintiff‐appellant Daniel A. Riles, Jr. appeals the judgment of the district 

court entered September 30, 2015, dismissing his claims brought under 42 U.S.C. § 1983 

against various doctors, administrators, and corrections officers at Northern 

Correctional Institution (ʺNorthernʺ).  By its Ruling and Order entered the same day, 

the district court granted summary judgment in favor of defendants.  This case arises 

from a March 17, 2008 incident at Northern, during which a corrections officer, Michael 

Blue, used physical force against Riles, an inmate.  Riles contends that the force was 

excessive, and that, in the ensuing months, Drs. Carson Wright and Mark Buchanan 

refused, with deliberate indifference, to provide him with basic medical care.  We 

assume the partiesʹ familiarity with the underlying facts and procedural history of the 

case. 




                                             2
                                                                                                 

              On appeal, Riles challenges three of the district courtʹs rulings: (1) Riles 

failed to exhaust his administrative remedies with respect to his excessive force claim 

against Blue, (2) Rilesʹs failure to exhaust his administrative remedies was not excused, 

and (3) Rilesʹs deliberate indifference claims against Drs. Wright and Buchanan raised 

no issues of material fact and were properly disposed of through summary judgment.  

We consider each challenge in turn. 

              We review a district courtʹs grant of summary judgment de novo, and ʺwill 

affirm only if, construing the evidence in the light most favorable to the nonmoving 

party, ʹthere is no genuine dispute as to any material fact and the movant is entitled to 

judgment as a matter of law.ʹʺ  State Emp. Bargaining Agent Coalition v. Rowland, 718 F.3d 

126, 131‐32 (2d Cir. 2013) (quoting Fed. R. Civ. P. 56(a)).     

       1.     Failure to Exhaust Administrative Remedies 

              The Prison Litigation Reform Act of 1995 (the ʺPLRAʺ) requires an inmate 

to exhaust ʺsuch administrative remedies as are availableʺ before bringing suit to 

complain of prison conditions or actions taken by prison officials, such as the use of 

excessive force.  42 U.S.C. § 1997e(a); see Ross v. Blake, 136 S. Ct. 1850, 1854‐55 (2016).  

The PLRA requires ʺproper exhaustion,ʺ which means ʺusing all steps that the [prison 

grievance system] holds out, and doing so properly (so that the [prison grievance 

system] addresses the issues on the merits).ʺ  Woodford v. Ngo, 548 U.S. 81, 90 (2006) 




                                               3
                                                                                                   

(citation omitted).   ʺUntimely or otherwise procedurally defective administrative 

grievance[s] or appeal[]sʺ fail to satisfy PLRAʹs exhaustion requirements.  Id. at 83‐84. 

               The Connecticut Department of Correction (ʺDOCʺ) requires inmates to 

submit grievances in accordance with Administrative Directive 9.6 (ʺAD 9.6ʺ).  

According to that directive, the aggrieved inmate must first seek informal resolution 

prior to filing a grievance.  AD 9.6 § 6.A.  If attempts to resolve the issue verbally fail, 

then the inmate must submit an Inmate Request Form clearly stating the problem and 

requesting a remedy.  Id.  If no response from DOC is received within fifteen business 

days of receipt of the Inmate Request Form or if the remedy offered through informal 

resolution is unsatisfactory, the inmate may file a Level 1 grievance within thirty days 

of the incident giving rise to the grievance.  Id. § 6.C.   

               When submitting a Level 1 grievance, the inmate must attach the 

previously‐filed Inmate Request Form or explain why it is not attached.  Id.  When an 

inmate files a grievance that fails to comply with these procedural requirements, DOC 

may either 1) return the grievance without disposition, at which point inmates are 

permitted to correct the error and refile the grievance, id. § 6.E, or 2) reject the grievance 

outright without giving the inmate an opportunity to refile, id. § 6.F.  An inmate may 

appeal a Level 1 disposition to Level 2 within five days of receipt of the decision.  

Northern is to provide a written response to the Level 1 grievance within 30 business 

days of receipt of the grievance.   



                                                4
                                                                                                   

                       As the district court concluded, the record shows that Riles failed to 

ʺproperly exhaustʺ the administrative remedies available to him before filing suit in the 

district court.   First, while he purportedly made a verbal complaint about the incident, 

it is undisputed that when that complaint failed to result in any relief, Riles did not 

submit the requisite Inmate Request Form.  Second, while Riles purportedly filed a 

Level 1 grievance, he did not provide an explanation for not including an Inmate 

Request Form.  Finally, Rilesʹs attempt to restart the grievance process some weeks later 

was itself improper because it was filed months after the thirty‐day period set forth in 

Administrative Directive 9.6 § 6.C.   

                        We acknowledge that Riles apparently made several submissions in his 

attempt to exhaust his administrative remedies.1  Nevertheless, because he did not 

ʺproperlyʺ ʺus[e] all steps that the [prison grievance system] h[eld] out,ʺ the district 

court did not err in concluding that Riles failed to exhaust his administrative remedies.  

Woodford, 548 U.S. at 90 (ʺProper exhaustion demands compliance with [the prison 

grievance systemʹs] deadlines and other critical procedural rules . . . .ʺ).  As the Supreme 

Court recently made clear in holding that courts may not excuse a prisonerʹs failure to 

exhaust because of ʺspecial circumstances,ʺ ʺmandatory exhaustion statutes like the 




                                                 
            1  Defendants deny that Riles submitted Level 1 and 2 grievances, representing that 
they denied Rilesʹs Level 3 grievance because he had not submitted, as far as they could tell, the 
Level 1 and 2 grievances.   


                                                      5
                                                                                                

PLRA establish mandatory exhaustion regimes, foreclosing judicial discretion.ʺ  Ross, 

136 S. Ct. at 1857.  

       2.      Administrative Remedies Were Available 

               The PLRA contains a ʺtextual exception to mandatory exhaustionʺ ‐‐ the 

administrative remedies must be ʺavailable.ʺ  Ross, 136 S. Ct. at 1858.  An administrative 

procedure is unavailable when:  (1) ʺit operates as a simple dead end ‐‐ with officers 

unable or consistently unwilling to provide any relief to aggrieved inmatesʺ; (2) it is ʺso 

opaque that is becomes, practically speaking, incapable of useʺ; or (3) ʺprison 

administrators thwart inmates from taking advantage of a grievance process through 

machination, misrepresentation, or intimidation.ʺ  Id. at 1859‐60.   

               First, Riles argues that he was assured by DOC staff that the assault would 

be investigated, leading him to reasonably believe that his verbal complaint resolved 

the issue such that no written request was required.  Administrative remedies are not 

ʺavailableʺ if prison officials ʺinterfere[] with an inmateʹs pursuit of reliefʺ by 

misleading him to think that he has done everything necessary to initiate the grievance 

process or threatening him with retaliation.  Id. at 1860 & n.3.  Even assuming Riles was 

initially misled, he learned shortly after such assurances that his verbal complaint was 

not being resolved, and, on March 23, purportedly filed the Level 1 grievance.  Thus, to 

the extent he was misled, Riles learned that the requested remedy was not being offered 

by March 23, affording him nine days to timely file an Inmate Request Form pursuant 



                                               6
                                                                                                

to Administrative Directive 9.6.  Administrative procedures were, therefore, still 

available to him.   

                 Nor did DOC officialsʹ alleged threats of retaliation interfere with his 

exhaustion efforts.  In Rilesʹs complaint, he claimed that Corrections Officer Bissaillon 

threatened to punish him if he ʺpushed the issue.ʺ  App. 14‐15.  But because Riles claims 

that he thereafter submitted his March 23 Level 1 grievance in spite of this alleged 

threat, it cannot be said that the threat interfered with his exhaustion.  He was not 

deterred from exhausting; he simply did not exhaust in accordance with the 

procedures.   

                 Second, Riles argues that Administrative Directive 9.6 is composed of 

confusing and inconsistent provisions, rendering them effectively unavailable.  Where 

ʺsome mechanism exists to provide relief, but no ordinary prisoner can discern or 

navigate it,ʺ the procedure is incapable of use and, therefore, unavailable.  Williams v. 

Priatno, ‐‐‐ F.3d ‐‐‐, 2016 WL 3729383, at *5 (2d Cir. July 12, 2016) (excusing prisonerʹs 

non‐exhaustion where the grievance process did ʺnot contemplate the situation in 

which [the prisoner] found himself, making it practically impossible for him to ascertain 

whether and how he could pursue his grievanceʺ).  Though certainly rigorous in some 

respects, Administrative Directive 9.6 addresses Rilesʹs situation and is not so opaque as 

to be unavailable, plainly stating that ʺ[i]f the verbal option does not resolve the issue, 




                                                7
                                                                                                  

the inmate shall submit a written request via CN 9601, Inmate Request Form.ʺ  AD 9.6 § 

6.A.   

                 Finally, to the extent Riles relies on our decision in Hemphill v. New York, 

380 F.3d 680 (2d Cir. 2004), to argue that special circumstances excuse his failure to 

exhaust available remedies, that avenue has been foreclosed.  See Williams, 2016 WL 

3729383, at *4 (explaining that Ross abrogated the special‐circumstances exception and 

ʺsupplant[ed] our Hemphill inquiry by framing the exception issue entirely within the 

context of whether administrative remedies were actually availableʺ).   

          3.     Rilesʹs Deliberate Indifference Claim is Insufficient as a Matter of Law 

                 To prevail on an Eighth Amendment claim arising from medical care, a 

prisoner must establish two elements: 1) a ʺsufficiently seriousʺ deprivation of medical 

care measured from an objective perspective; and 2) an officialʹs act or omission 

accomplished with ʺdeliberate indifference,ʺ i.e., ʺwhile actually aware of a substantial 

risk that serious inmate harm will result.ʺ  Salahuddin v. Goord, 467 F.3d 263, 279‐80 (2d 

Cir. 2006).   

                 First, Rilesʹs claim that Dr. Wright acted with deliberate indifference in 

failing to provide pain medication is belied by the medical records, which show that Dr. 

Wright saw him on a number of occasions, as discussed below, and had even prescribed 

Riles a thirty‐day regimen of Motrin that was available to him at the time of his March 

24, 2008 visit.   



                                                8
                                                                                                 

                  Second, the allegation that Dr. Wright and Dr. Buchanan acted with 

deliberate indifference with respect to their treatment of Rilesʹs broken nose, loss of 

taste and smell, and nosebleeds is unsupported by the evidence in light of the record as 

a whole.  Shortly after the initial medical visit, on April 9, 2008, an x‐ray was taken 

which revealed ʺmultiple nose fractures of the right and left nasal bone, mildly 

displaced.ʺ  App. 492.  The evidence demonstrates that such injuries ordinarily heal 

without medical intervention, and Riles has not submitted evidence suggesting 

otherwise.  And though there may have been significant delays in responding to Rilesʹs 

complaints of his decreasing ability to taste and smell, the record shows that it was not 

unreasonable for the doctors to believe that the anosmatic condition was untreatable 

and caused by the initial injury rather than lack of treatment.  Therefore, failure to treat 

it did not cause a substantial risk of serious harm, and neither Dr. Wright in his 

treatment nor Dr. Buchanan in his denial of Dr. Wrightʹs request to enlist a specialist 

was acting with deliberate indifference.  See Chance v. Armstrong, 143 F.3d 698, 703 (2d 

Cir. 1998) (ʺ[M]ere disagreement over the proper treatment does not create a 

constitutional claim.  So long as the treatment given is adequate, the fact that a prisoner 

might prefer a different treatment does not give rise to an Eighth Amendment 

violation.ʺ).  

                  With respect to the recurring nosebleeds, the undisputed evidence 

demonstrates that Riles received continuous treatment from the time he began 



                                               9
                                                                                             

complaining of the nosebleeds until they were successfully treated with allergy 

medication.  At worst, Dr. Wright was negligent in failing to resolve Rilesʹs nosebleeds 

sooner.  Even assuming Rilesʹs recurring nosebleeds were a ʺserious medical condition,ʺ 

there is no evidence that Dr. Wright acted with deliberate indifference in his course of 

treatment.  Salahuddin, 467 F.3d at 280 (ʺ[R]ecklessness entails more than mere 

negligence; the risk of harm must be substantial and the officialʹs actions more than 

merely negligent.ʺ).   

              We have considered all of Rilesʹs remaining arguments and find them to 

be without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                          FOR THE COURT: 
                                          Catherine OʹHagan Wolfe, Clerk 




                                            10